Case 3:21-cv-11496-RHC-APP ECF No. 11, PageID.80 Filed 09/07/21 Page 1 of 4


                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DANA M. MILLER, #455056,

      Plaintiff,

v.                                                     Case No. 21-11496
                                                       Case No. 21-11891

STATE OF MICHIGAN DEPARTMENT
OF TREASURY,

      Defendant.

____________________________/

  ORDER DENYING PLAINTIFF’S MOTION FOR COUNSEL [CASE NO. 21-11496,
 ECF NO 2] AND MOTION TO CORRECT MISTAKE [CASE NO. 21-11496, ECF NO
 5], GRANTING DEFENDANT’S MOTION TO REMAND [CASE NO. 21-11496, ECF
      NO. 7], AND DISMISSING CASE NO. 21-11496 AND CASE NO. 21-11891

      Plaintiff Dana M. Miller is a prisoner in the custody of the Michigan Department of

Corrections (MDOC). Defendant Treasurer of the State of Michigan filed a complaint in

the Wayne County Circuit Court against Miller pursuant to the State Correctional Facility

Reimbursement Act (SCFRA), Mich. Comp. Laws § 800.401, et seq., seeking

reimbursement for his cost of care while in the state’s custody. (Case No. 21-11496,

Compl., ECF No. 1, PageID.4-5.) On June 14, 2021, Miller filed a motion for removal of

the state’s case to federal court, pursuant to Federal Rule of Civil Procedure 11 and 28

U.S.C. § 1441, et seq. (ECF No. 1.)

      Also before the court, on the same docket, are Plaintiff Miller’s motions for

appointment of counsel (ECF No. 2) and to correct a mistake (ECF No. 5); and

Defendant’s motion to remand the case to the Wayne County Circuit Court, based on

                                            1
Case 3:21-cv-11496-RHC-APP ECF No. 11, PageID.81 Filed 09/07/21 Page 2 of 4


lack of jurisdiction. (ECF No. 7.) Finally, a second action related to this matter was

docketed in error by the Clerk of the Court when Miller sent a letter to the court

reiterating his request for removal. (See Case No. 21-11891.)

         In general, “any civil action brought in a State court of which the district courts of

the United States have original jurisdiction[] may be removed by the defendant or the

defendants, to the district court of the United States . . . where such action is pending.”

28 U.S.C. § 1441. 1 If it appears at any time after removal but before final judgment that

the federal district court “lacks subject matter jurisdiction, the case shall be remanded.”

28 U.S.C. § 1447(c). A defendant in state court “may not remove a case to federal court

unless the plaintiff's complaint establishes that the case ‘arises under’ federal law.”

Goluban v. Riverview Cmty. Sch. Dist., 678 F. Supp. 688, 689 (E.D. Mich. 1988)

(quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust for So. Cal., 463

U.S. 1, 103 S. Ct. 2841, 2846 (1983)).

         Defendant Treasurer (the plaintiff in the state court action) argues that removal is

improper because the original complaint is based solely on state law, the SCFRA, and

thus this court is without jurisdiction as required by section 1441. Plaintiff Miller does not

argue that his claim “arises under federal law.” Miller’s sole reference to federal law is

his assertion that “the state is seeking . . . the stimulus money that was guaranteed to

me by the federal government.” (Compl., ECF No. 1, PageID.1.)

         If, as Miller appears to argue, the State of Michigan is somehow precluded from

recovering the federal stimulus payment as reimbursement, he could raise this defense



1   Plaintiff Miller also cites for authority Federal Rule of Civil Procedure 11, but that
    provision does not govern removal to federal court.
                                                2
Case 3:21-cv-11496-RHC-APP ECF No. 11, PageID.82 Filed 09/07/21 Page 3 of 4


in the state court action. However, “[p]otential defenses, including a federal statute's

preemptive effect, do not provide a basis for removal.” Medlen v. Est. of Meyers, 273 F.

App'x 464, 466 (6th Cir. 2008) (citing Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 6

(2003); Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987); Franchise Tax Bd., 463

U.S. 1, 10, 12).

       Accordingly, the court IT IS ORDERED that Defendant’s motion to remand (Case

No. 21-11496, ECF No. 7) is GRANTED and the case is REMANDED to the Wayne

County Circuit Court.

       IT IS FURTHER ORDERED that Plaintiff’s motions for appointment of counsel

(ECF No. 2) and to correct a mistake (ECF No. 5), filed in Case No. 21-11496, are

DENIED as moot.

       IT IS ALSO ORDERED that Case No. 21-11891 is DISMISSED as improvidently

docketed. See United States v. Norton, No. 21-5210, 2021 WL 2285041, at *1 (6th Cir.

Mar. 9, 2021).

       Finally, the Clerk of the Court is DIRECTED to revoke any order which may have

been entered authorizing withdrawal of Plaintiff’s funds from his MDOC institutional

account, and to refund any monies Plaintiff may have paid associated with the case

numbers listed in the caption.




                                          s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE

Dated: September 7, 2021


                                             3
 Case 3:21-cv-11496-RHC-APP ECF No. 11, PageID.83 Filed 09/07/21 Page 4 of 4




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 7, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa G. Wagner
                                                              Case Manager and Deputy Clerk
                                                              (810)292-6522


S:\CLELAND\CLELAND\CHD\1915\21-11496.MILLER.REMAND.JURSIDICTION.DOCX
